TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00471-CV




 
 
D. H. a/k/a D. T., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000099,
  
The Honorable Scott H.
  Jenkins, JUDGE PRESIDING 




 



                                                                O
  R D E R
PER CURIAM
                      The reporter’s record in
  this appeal was originally due to be filed on July 26, 2012.  By request to this
  Court dated August 7, 2012, Chavela Crain requested
  an extension of time in which to file the reporter’s record.
                      Effective March 1, 2012, amendments to the
  Texas Rules of Appellate Procedure adopted by Texas Supreme Court
  Miscellaneous Docket No. 12-9030 prohibit this Court from granting extensions
  of over 10 days for the filing of reporters’ records in accelerated appeals,
  including those from suits for termination of parental rights.  See
  Tex. R. App. P. 35.3(c).  Further, any
  extensions of time granted for the filing of the reporters’ records may not
  exceed 30 days cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Chavela Crain is hereby ordered to file the reporter’s
  record in this case on or before August 20, 2012.  If the record is not filed by that date, Chavela Crain may be required to show cause
  why she should not be held in contempt of court.
                      It is ordered on August
  9, 2012.
 
Before Chief
  Justice Jones, Justices Rose and Goodwin